t c memo united_states tax_court timothy s schultz petitioner v commissioner of internal revenue respondent docket no filed date donald wills wallis for petitioner anne m craig for respondent memorandum opinion nims judge petitioner seeks review of respondent’s determination that he is not entitled to relief from joint_and_several_liability under sec_6015 for his and income_tax liabilities unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure on brief petitioner abandoned his argument that respondent erred in denying him relief under the provisions of sec_6015 and c the sole issue remaining for decision is whether petitioner is entitled to relief under sec_6015 background this case was submitted fully stipulated pursuant to rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioner resided in florida at the time his petition was filed and he was married to susan belle schultz susan or former spouse in during the years in issue petitioner worked in the construction industry susan worked as a cardiology technician in and as a medical transcriber during and throughout their marriage susan controlled family finances and forced petitioner to give her his paychecks denied him access to their bank account and was responsible for paying their expenses susan kept their mail from petitioner and allowed him to see their federal tax returns which were prepared by her mother only when she presented them to him for his signature because of susan’s dominance over petitioner he was largely unaware of their financial situation he did not know that susan had not timely filed their joint returns for and she filed the returns for those years and for during the first months of until an internal_revenue_service agent visited their home in the spring of petitioner was also unaware that susan had not fully paid their tax_liabilities whenever petitioner attempted to find out more about the couple’s financial situation susan would verbally or physically attack him susan often abused petitioner during the course of their marriage and he was injured on several occasions necessitating notifying the police one altercation resulted in susan’s arrest susan moved out of the family home during date and petitioner subsequently obtained a personal protection order against her susan was served with divorce papers on date on date petitioner filed a form_8857 request for innocent spouse relief and separation of liability and equitable relief seeking relief under sec_6015 c and f from 1the return was not signed by either spouse joint_and_several_liability for his and tax years at that time petitioner’s divorce from susan had not been finalized on date respondent issued a notice_of_determination denying petitioner relief under sec_6015 on date petitioner petitioned this court seeking review of respondent’s determination to deny him relief discussion in general a spouse who files a joint federal_income_tax return is jointly and severally liable for the entire income_tax_liability sec_6013 sec_1_6013-4 income_tax regs a spouse may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold him liable for any unpaid tax or deficiency the commissioner has published revenue procedures listing the factors normally considered in determining whether sec_6015 relief should be granted see revproc_2003_61 2003_2_cb_296 superseding revproc_2000_15 2000_1_cb_447 this court has jurisdiction to conduct a de novo review of the commissioner’s denial of sec_6015 relief see sec_6015 132_tc_203 2the liabilities in question apart from that for a year for which no valid_return was filed are not deficiencies in tax but amounts reported on the returns and unpaid a threshold conditions for granting relief to be eligible for sec_6015 relief the requesting spouse must satisfy the following threshold conditions i he filed a joint_return for the taxable_year for which he seeks relief ii relief is not available to him under sec_6015 or c iii no assets were transferred between the spouses as part of a fraudulent scheme by the spouses iv the nonrequesting spouse did not transfer disqualified assets to him v he did not file or fail to file the returns with fraudulent intent and vi absent enumerated exceptions the income_tax_liability from which he seeks relief is attributable to an item of the nonrequesting spouse revproc_2003_61 sec_4 c b pincite petitioner is ineligible for relief from the tax_liability because he did not file a valid joint_return for that year see 119_tc_191 for the return submitted to respondent was not signed by him or his former spouse see 270_f3d_1297 10th cir affg tcmemo_1999_426 likewise unless an exception applies petitioner is ineligible for relief from most of his and tax_liabilities because he earned most of the couple’s income reported for those years the record reveals that petitioner’s former spouse was responsible for dollar_figure of the couple’s dollar_figure of income reported for those years petitioner contends that he is eligible for relief from all the tax_liabilities for those years because he satisfies two of the enumerated exceptions to the threshold condition pertaining to attribution first he claims that susan misappropriated funds intended for payment of their tax_liabilities see revproc_2003_61 sec_4 c c b pincite petitioner contends that susan used the money to pay off her individual debts considering the fact that he has not identified when in what amount or from what source any funds were earmarked for payment of tax and that susan denied him access to their financial statements and mail we find his claim to be nothing more than speculation second petitioner claims that he signed the returns with no questions asked because of the abuse he suffered from susan if the requesting spouse establishes that he was the victim of abuse before the return was signed and that he consequently did not challenge the treatment of any items on the return for fear of retaliation the internal_revenue_service will consider granting equitable relief even though the underpayment is attributable to an item of the requesting spouse revproc_2003_61 sec_4 d c b pincite while petitioner did suffer verbal and physical abuse at the hands of his former spouse he does not claim that he would have challenged the treatment of any items on the returns in fact petitioner has no grounds to challenge the treatment of the income attributed to him because the forms w-2 wage and tax statement attached to the returns show that he earned the income from his construction industry employment accordingly we find that petitioner has met the threshold criteria for relief only as to the taxes attributable to the following amounts of income dollar_figure in dollar_figure in dollar_figure in and dollar_figure in b circumstances under which relief is ordinarily granted where the threshold conditions have been met the commissioner will ordinarily grant relief from an underpayment_of_tax if the requesting spouse meets the requirements set forth under revproc_2003_61 sec_4 c b pincite to qualify for relief under revproc_2003_61 sec_4 the requesting spouse must as of the date of the request for relief no longer be married to be legally_separated from or not have been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when he signed the return that the nonrequesting spouse would not pay the tax_liability and suffer economic hardship if relief is not granted when petitioner filed his request for relief on date he was still married to and was not legally_separated from his former spouse the couple had also been members of the same household in the preceding months because petitioner did not move out of the marital residence until date a requesting spouse suffers economic hardship if paying the tax_liabilities would prevent him from paying reasonable basic living_expenses sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 c a ii c b pincite petitioner has not provided any information as to his monthly income or expenses petitioner has thus failed to establish that denial of sec_6015 relief would cause him economic hardship accordingly petitioner is generally not entitled to relief under criteria set forth in revproc_2003_61 sec_4 c revproc_2003_61 sec dollar_figure factors where a requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 a determination to grant relief may nevertheless be made under the criteria set forth in revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 provides a nonexclusive list of factors the irs will consider in making that determination marital status economic hardship knowledge or reason to know nonrequesting spouse’s legal_obligation significant benefit good-faith effort to comply with tax laws spousal abuse and mental or physical health no single factor is determinative and all factors are to be considered and weighed appropriately see haigh v commissioner tcmemo_2009_140 marital status under revproc_2003_61 sec_4 a i c b pincite consideration is given to whether the requesting spouse is divorced or separated whether legally_separated or living apart from the nonrequesting spouse the marital status factor favors relief because petitioner and his former spouse began living apart approximately months before petitioner filed his request for relief economic hardship as previously discussed petitioner has not demonstrated that he would suffer economic hardship if denied relief this factor therefore weighs against relief knowledge or reason to know when petitioner signed the returns he did not know and had no reason to know that his former spouse would not pay their income_tax liabilities because he did not discover the nonpayment of the liabilities until the spring of this factor thus favors relief nonrequesting spouse’s legal_obligation this factor is neutral because there is no evidence in the record that petitioner’s former spouse had a legal_obligation to pay their outstanding income_tax liabilities pursuant to a divorce decree or an agreement see revproc_2003_61 sec_4 a iv c b pincite significant benefit this factor favors relief because there is no evidence that petitioner derived any benefit beyond normal support from the nonpayment of the income_tax liabilities see magee v commissioner tcmemo_2005_263 revproc_2003_61 sec_4 a v c b pincite good-faith effort to comply with income_tax laws petitioner has not made a good-faith effort to comply with income_tax laws following his and taxable years in that he did not file a valid_return for see revproc_2003_61 sec_4 a vi c b pincite petitioner claims that he was not required to file a return for because he has earned no income of any type since the years at issue on account of the injuries caused by his former spouse’s abuse we do not find petitioner’s claim credible because the record reflects that petitioner was employed by the hamilton hotel in this factor thus weighs against relief spousal abuse petitioner was verbally and physically abused by his former spouse throughout their marriage this factor favors relief mental or physical health under revproc_2003_61 sec_4 b ii c b pincite consideration is given to whether the requesting spouse was in poor mental or physical health on the date he signed the return or at the time relief was requested petitioner claims that he is permanently disabled mentally and physically as a result of the physical abuse by his former spouse while petitioner did suffer some physical injury the record does not confirm petitioner’s claim that the injury is permanent moreover petitioner has not explained how the injury impaired his ability to meet his federal tax obligations this factor is therefore neutral see fox v commissioner tcmemo_2006_22 mental or physical health factor was neutral where the court already found the abuse factor favored relief and where the requesting spouse failed to elaborate on her claim that she suffered from mental abuse d conclusion of the factors listed in revproc_2003_61 sec_4 four favor relief marital status lack of knowledge or reason to know lack of significant benefit and spousal abuse two weigh against relief lack of economic hardship and lack of good-faith effort to comply with tax laws and two are neutral nonrequesting spouse’s legal_obligation and mental or physical health after considering and weighing all the factors we find it would be inequitable to hold petitioner liable for the portions of his and tax_liabilities which were attributable to income earned by his former spouse to reflect the foregoing decision will be entered under rule
